Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-20 are allowed. 
Kusaka et al. (US 2004/0109063, hereinafter Kusaka) and Hekio et al. (US 2006/0226232, hereinafter Helkio) are the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Kusaka and Hekio fails to teach or suggest “… effect transfer of the digital image as stored in the memory via the communications interface to a remote storage device according to a configuration setting established prior to storage of the digital image and store in the memory data indicating the transfer of the digital image to the remote storage device2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claim 10 recites similarly allowed limitations.
Dependent claims 2-9 and 11-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kusaka and Helkio are the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Kusaka discloses, a system, comprising an imaging system having a lens and an image sensor (100); and a processor (72) coupled to a memory (77 and/or 69) and a communication interface (76), the memory storing processor-executable instructions, which instructions when executed by said processor (70,67,68), cause said processor to: effect storage of a digital image representing light from a scene focused onto the image sensor in the memory; effect transfer of the digital image as stored in the memory via the communications interface to a remote storage device and store in the memory data indicating the transfer of the digital image to the remote storage device (No at S305 stores image in memory and a subsequent yes at S305 transfers to a remote storage, see also S307)).
Helkio discloses and subsequent to the transfer of the digital image to the remote storage device and an indication that the digital image stored in the memory is to be deleted, delete the digital image as stored in the memory from the memory (pars [0025]-[0027]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696